United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3440
                                    ___________

United States of America,                *
                                         *
      Plaintiff-Appellee,                *
                                         *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri
                                         *
Vernell Butcher                          * [UNPUBLISHED]
                                         *
      Defendant-Appellant.               *
                                    ___________

                              Submitted: April 10, 2001
                                 Filed: July 5, 2001
                                    ___________

Before LOKEN, Circuit Judge, and GOLDBERG1 and BOGUE,2 Judges.3
                                ___________

PER CURIAM.


      1
       The Honorable Richard W. Goldberg, Judge for the United States Court of
International Trade, sitting by designation.
      2
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      3
        Pursuant to 28 U.S.C. § 46(b), the Chief Judge certified the existence of a
judicial emergency necessitating the designation of a panel consisting of fewer than two
members of the Court of Appeals.
      Appellant, Vernell Butcher, was convicted by a jury on June 13, 2000, of
being a felon in possession of a firearm. See 18 U.S.C. § 922(g)(1) (1994).
Butcher received a 300-month sentence and a five-year supervised release term.

       Butcher appeals the decision of the district court4 to deny his motion for a
mistrial based on the allegedly improper remarks made by the government
prosecutor during closing argument. Additionally, Butcher claims that the district
court’s use of the Eighth Circuit’s Reasonable Doubt Jury Instruction impermissibly
lowered the government’s burden of proof. We affirm the decision of the district
court.

       After a careful examination of the record, this Court finds that the trial court
did not commit error by denying Butcher’s motion for a mistrial, see United States v.
Wadlington, 233 F.3d 1067, 1077 (8th Cir. 2000) (In assessing the prejudicial impact
of potential prosecutorial misconduct, the Court considers (1) the cumulative effect
of the misconduct, (2) the strength of the properly admitted evidence, and (3) the
curative actions taken by the district court), or by giving the jury the Eighth Circuit’s
Reasonable Doubt Jury Instruction. See United States v. Harris, 794 F.2d 84, 85 (8th
Cir. 1992)(Eighth Circuit’s explicit approval of Reasonable Doubt Jury Instruction).
Under Eighth Circuit Rule 47B, no further commentary is warranted.

A true copy.

  Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      4
         The Honorable Donald J. Stohr, District Judge, United States District Court
for the Eastern District of Missouri.
                                          -2-